Citation Nr: 0601814	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-13 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 20 percent for duodenal 
ulcer disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from May 
1951 until March 1953.   This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied a 
rating in excess of 20 percent for a duodenal ulcer and 
denied service connection for bilateral frozen feet.  In his 
August 2002 notice of disagreement (NOD), the veteran only 
appealed the rating for his service connected duodenal ulcer.  
In December 2004 the Board remanded this claim to the RO for 
additional development.  


FINDING OF FACT

The veteran's duodenal ulcer disability is no more than 
moderate; impairment of health manifested by anemia and 
weight loss or recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year 
are not shown.  


CONCLUSION OF LAW

A rating in excess of 20 percent for duodenal ulcer disease 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.114, Code 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A December 2004 
letter from the RO explained what the evidence needed to show 
to substantiate his claim for an increased rating. It also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  Additionally, 
it advised the veteran to submit any evidence in his 
possession pertaining to his claim.  The July 2002 rating 
decision, an April 2003 statement of the case (SOC) and an 
August 2005 supplemental SOC explained what the evidence 
needed to show to substantiate the claims for increased 
ratings

While full VCAA notice was not given prior to the rating on 
appeal (initial partial notice was provided by letter in 
April 2002), the appellant has had ample opportunity to 
respond and to supplement the record after full notice was 
given.  He is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  The veteran was afforded VA 
examinations in June 2002, December 2002 and June 2005.  
Pursuant to the December 2004 remand, the RO specifically 
asked him to indicate whether he had undergone a GI 
consultation, endoscopy or treatment for duodenal ulcer since 
December 2002, and then obtained the record of an 
esophophagastroduodenoscopy (EGD) in October 2003.  The 
veteran has not identified any further evidence pertinent to 
this claim.  VA's assistance obligations are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

Factual Background

The veteran was treated for a duodenal ulcer in service; and 
service connection for such disease was established by a June 
1953 rating decision.  The current 20 percent rating was 
established by a rating decision in September 1994.  

A June 2001 VA progress note reflects that the veteran 
reported that he had been feeling that his stomach was full 
and sore.  He was unable to eat a usual quantity of food and 
felt bloated most of the time.  He did not have dysphagia or 
vomiting but had increased gastroesophageal reflux disease 
(GERD) symptoms.         

On VA examination in June 2002, the diagnosis was duodenal 
ulcer responding to medications but associated with hiatal 
hernia and GERD.  The veteran reported that his symptoms 
included soreness in the periumbilical area, frequent 
bloating of the abdomen and bouts of nausea and vomiting once 
or twice a month.  Physical examination revealed that the 
liver, kidney and spleen were nonpalpable.  There was no 
bloating on deep tenderness and no rebound was noted.  

December 2002 VA medical records note the veteran had lower 
gastrointestinal bleeding, etiology unclear.  On colonoscopy, 
it was determined that the bleeding was not likely caused by 
duodenitis.  

On VA examination in December 2002, the diagnosis was history 
of duodenal ulcer with an ulcer bleed and an admission to the 
VA hospital in Denver, Colorado in 1992.  The examiner noted 
that subsequent examinations of the upper gastrointestinal 
tract showed no evidence of an active ulcer but that the 
veteran did have chronic obstructive pulmonary disease 
(COPD), GERD and tobacco abuse.  The veteran again reported 
symptoms of soreness in the periumbilical area, bloating of 
the abdomen and bouts of nausea and vomiting once or twice a 
month.  

An October 2003 EGD produced a diagnosis of grade II 
esophagitis of the distal esophagus with normal appearing 
stomach and duodenum.  The veteran was advised to raise the 
head of his bed 4 to 6 inches, to reduce his weight, to avoid 
cigarettes and certain foods and medications, and to not lie 
down for at least 3 or 4 hours after meals.  

On June 2005 VA examination, the diagnosis was duodenal 
ulcer, with no active ulcer.  The ulcer was deemed to have a 
mild effect on the veteran's chores, shopping and recreation 
and a moderate effect on his feeding.  The examiner 
specifically noted that the veteran was not anemic and had 
not trended anemic with labwork.  It was noted that the 
veteran had gained 2 pounds in the past two years and had not 
experienced recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year.  

III.  Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

Duodenal ulcer warrants a 60 percent rating when it is 
severe, causing pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  A 40 percent 
rating is warranted when the ulcer is moderately severe, with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  Moderate 
ulcer, with recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration, or with 
continuous moderate manifestations, warrants a 20 percent 
rating.  38 C.F.R. § 4.114, Code 7305.  

The evidence reflects that the veteran's duodenal ulcer 
disease is no more than moderate in extent.  The June 2005 VA 
examination specifically found that that he was not anemic, 
had not suffered weight loss, and had not experienced 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  There is no 
competent (medical) evidence to the contrary.  Significantly, 
the veteran has not claimed that he has had weight loss, 
anemia or incapacitating episodes of 10 day or more.  
Consequently, a schedular rating in excess of 20 percent 
under Code 7305 is not warranted for his duodenal ulcer 
disease. 

Given that the record does not support a schedular rating in 
excess of 20 percent, and that factors warranting referral 
for extraschedular consideration (such as marked interference 
with employability or frequent hospitalizations for the ulcer 
disease) are neither alleged nor shown, the preponderance of 
the evidence is against this claim, and it must be denied.  


ORDER

A rating in excess of 20 percent for duodenal ulcer disease 
is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


